     Case 1:21-cv-01130-NONE-SKO Document 3 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13     FERNANDO GASTELUM,                                 Case No. 1:21-cv-01130-NONE-SKO
14                        Plaintiff,
                                                          ORDER TRANSFERRING CASE
15             v.
16
       JACKSON IV LLC dba HAMPTON INN &
17
       SUITES SACRAMENTO AT CSUS,
18
                      Defendant.
19     _____________________________________/

20

21
            On July 26, 2021, Plaintiff Fernando Gastelum filed a complaint against Defendant Jackson
22
     Iv LLC dba Hampton Inn & Suites Sacramento at CSUS, along with an application to proceed in
23
     forma pauperis. (Docs. 1 & 2.) The complaint purports to allege claims pursuant to the Americans
24
     with Disabilities Act and California’s civil rights laws arising from Plaintiff’s alleged visit to
25
     Defendant, a hotel located in Sacramento. (See Doc. 1 ¶¶ 2–4.)
26
            It is apparent from a reading of Plaintiff’s allegations in the complaint that the gravamen of
27
     this case arose in the Sacramento Division of the Eastern District of California, and any relationship
28
     Case 1:21-cv-01130-NONE-SKO Document 3 Filed 07/27/21 Page 2 of 2


 1 with the Fresno Division is minimal. All of events alleged in the complaint occurred at a hotel in

 2 the city of Sacramento, which is part of the Sacramento Division. For these reasons, this case should

 3 be transferred to the Sacramento Division of the Eastern Division of California. Pursuant to Local

 4 Rule 120(f), a civil action which has not been commenced in the proper court may, on the Court’s

 5 own motion, be transferred to the proper court.

 6            Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

 7            1.      This case is transferred to the Sacramento Division of the United States District Court

 8                    for the Eastern District of California; and

 9            2.      All future filings shall refer to the new Sacramento case number assigned and shall

10                    be filed at:

11                                   United States District Court
                                     Eastern District of California
12                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
13
              Plaintiff’s request to proceed in forma pauperis (Doc. 2) remains pending.
14

15 IT IS SO ORDERED.

16
     Dated:        July 27, 2021                                    /s/ Sheila K. Oberto               .
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                         2
